DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 1/28/2021, with respect to claims 1-20, have been fully considered.  The arguments with regard to rejection of claims 1-20 under 35 U.S.C. 112(b) are persuasive. Therefore the rejections under 35 U.S.C. 112(b) are withdrawn. The arguments with regard to rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered and are not persuasive.  Using the 2019 PEG claim interpretation methods, the claims 1-20, under step 1, are eligible under the defined statutory categories. However, under Step 2A, claims 1, 11 and 18 recite, in part, a computer device, a display device, a computer readable storage medium, and computer readable memory and nothing in the claims precludes the steps from being directed toward methods of organizing human activity. Furthermore, the amended claim limitation “limiting, by the computer device, access to the access control area by sending instructions to operators of the subset of the plural drones to keep out of the access control area” does not include any language which will cause drone to perform a function.  Examples of such language for the drone to perform the function should include a computer device sending a flight command signal, which in turn causes the drone to perform the function, (e.g. change direction command; “Emergency Decent,” “Descend or Ascend to an Altitude,” Turn Right/Left to Heading,” or “Stop/Disable Propulsion”). The claim limitation “limiting, by the computer device, access to the access control area by sending instructions to operators of the subset of the plural drones to keep out of the access control area” can easily be performed by a human observation of the “access control area” and “sending instructions to operators”. Furthermore, the Applicant’s discloser paragraphs [0013], [0015], and [0017] which indicate mechanisms to restrain and limit drone traffic do not disclose any feature which control the function of the drone.  The instructions sent to the operator(s) of the drone(s) may not be heeded (e.g. missed by an inattentive operator or ignored by an operator), and the function of the drone (controlled by the operator) can remain unchanged. Therefore, claims 1, 11 and 18 recite a judicial  PARK et al., US 20180090013, and previously disclosed prior art references PHAM, BROWN, HALL, BINION, SMITH, WOON, and GONG. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, independent claim 11 is directed toward a computer program product comprising a computer readable storage medium (not to be construed as being transitory signals per se, see specification paragraph 19), and independent claim 18 is directed toward a system. Therefore, each of the independent claims 1, 11 and 18 are directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the independent claim 1, 11, and 18 are also directed to an abstract idea without significantly more. Using the language of independent claim 1 to illustrate, the limitations of receiving, by a computer device, location data from plural drones via low power, long range wireless transmission; updating, by the computer device, a central registry with the location data; generating, by the computer device, display data based on the location data and a location of a display device; transmitting, by the computer device, the display data to the display device via a network comparing, by the computer device, the predicted flight path and sending instructions to operators, by the computer device, are steps that, under their broadest reasonable interpretation, cover certain methods of concepts performed in the human mind (including an observation, evaluation, judgement, opinion).
Using the language of independent claim 11 for further illustration, the limitations of receive location data from plural drones via low power, long range wireless transmission; update a central registry with the location data; determine a access control area based on the location data by comparing predicted flight paths of the plural drones generated from the location data to flight paths of the plural drones obtained from the location data in determining when all of the plural drones will be in a same area at a same time which defines the access control area; determine a subset of the plural drones that are currently in the access control area, predicted to fly into the access control area, or in a defined vicinity of the access control area; determine access rights in the access control area for each drone in the subset of the plural drones, and sending instructions to operators, are steps that, under their broadest reasonable interpretation, are concepts performed in the human mind (including an observation, evaluation, judgement, opinion).
Using the language of independent claim 18 for further illustration, the limitations of a processor, a computer readable memory, and a computer readable storage medium; program instructions to receive location data from plural drones via low power, long range wireless transmission; program instructions to update a central registry with the location data; program instructions to determine a access control area based on the location data; program instructions to determine a subset of the plural drones that are currently in the access control area, predicted to fly into the access control area, or in a defined vicinity of the access control area; program instructions to determine access rights in the access control area for each drone in the subset of the plural drones; and program instructions to transmit a message to an operator of each drone in the subset of the plural drones indicating the determined access right for the respective drone, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory  (not to be construed as being transitory signals per se, see specification paragraph 19), and sending instructions to operators,, are 
Under Step 2A, Prong One, claims 1, 11 and 18 recite, in part, a computer device, a display device, a computer readable storage medium, and computer readable memory. Other than reciting a computer device, a display device, a computer readable storage medium, and computer readable memory, nothing in the claims precludes the steps from being directed toward methods of organizing human activity. Therefore, claims 1, 11 and 18 recite a judicial exception of an abstract idea.
Under Step 2A, Prong 2, the “methods of organizing human activity” judicial exception is not integrated into a practical application.  For example, claims 1, 11 and 18 recite the additional elements of receiving location data, updating a central registry, determining an access control area, determining drones in the access control area, determining access rights in the access control area and transmitting a message.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements receiving location data, updating a central registry, determining an access control area, determining drones in the access control area, determining access rights in the access control area and transmitting a message are not integrated into the claims as a whole, claims 1, 11 and 18 are directed to an abstract idea.
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 11 and 18 are not patent eligible.
Dependent claims 2 through 10, 12 through 17, 19 and 20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 through 10, 12 through 17, 19 and 20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEVIEN et al., US 20160299233, herein further known as Levien, in view of GONG et al., US 9412278, herein further known as Gong, further in view of GOOSSEN et al. US 20140018979, herein further known as Goossen, further in view of PARK et al., US 20180090013, herein further known as Park.
Regarding claim 1, Levien discloses a method, and computer program comprising: receiving by a computer device (paragraph 41, discloses a remote unoccupied flying vehicle (UFV) 102R may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, another remote UFV 102R, a POFV 302, a base station 306, a combination thereof, or so forth, see also at least FIG. 3C, AND paragraphs 42-51, disclose UAV processor 402 AND paragraph 52-57, disclose base station processor 502, see also at least FIG. 4 and FIG. 5), location data including a flight path and a longitude, latitude, and an altitude of a drone transmitting the location data from plural drones, wherein the computer device is a regional hub and the location data is received at the regional hub  (paragraph 40, flight path 312 may comprise or include any one or more of: an altitude, a two-dimensional course (i.e. longitude, latitude) or a three dimensional course (i.e. longitude, latitude, and an altitude) through air or space, schematic diagram 300C may include at least one UFV 102, at least one remote UFV 102R, at least one POFV 302, ground 304, at least one base station 306 (i.e. regional hub), at least one communication 308, or at least one flight path 312, AND paragraph 52, base station 306 (i.e. regional hub) may include one or more components such as: at least one processor 502, one or more media 504, see also at least FIG. 3C and FIG. 5); updating, by the computer device, a central registry with the location data (paragraph 53, discloses media 504 which may store one or more fight attributes 522, see also at least FIG. 5); predicting, by the computer device, a predicted flight path for each drone of the plural drones by extrapolating a curve that is fit to the longitude, the latitude and the altitude from the location data (paragraph 40, discloses a UFV hazard handling scenario of at least one UFV environment and at least one flight path 312 include extrapolated position-time stamp pairs (i.e. longitude and latitude) based on current flight characteristic(s), extrapolated altitude-time stamp pairs based on current flight characteristic. The UFV hazard handling module 310 may affect or at least partially control a flight path 312 of a UFV, wherein flight path 312 may comprise or include any one or more of: a two-dimensional course or a three dimensional course through air or space, a course through a spherical geometrical space, a time or times at which a course is to be traversed, a time or times at which one or more positions or one or more altitudes are to be attained, a time or times at which other flight characteristic(s) are to be attained, see also at least FIG. 3C) ;comparing, by the computer device, the predicted flight path to the flight path (paragraph 117, discloses operation 950 may include an operation 952 of performing the at least one analysis using at least one estimated distance between the at least one UFV and the at least one other UFV, see also at least FIG. 9C AND paragraph 110 discloses an operation wherein geospatial point of existence, latitude or longitude values, estimated distance or direction from a previous location are extrapolated from sensor readings, geospatial circle or sphere of likely presence, or a combination thereof).
Furthermore, Levien discloses transmission(s) via radio in order to interoperate with at least one other UFV, POFV or base station (paragraph 56, communication interfaces may provide one or more 
However, Levien does not explicitly disclose a method comprising the low power, long range wireless transmission between the plural drones and the regional hub.
Goossen teaches a method comprising the low power, long range wireless transmission between the plural drones and the regional hub (paragraph 30, wireless communications to and from UAV 12 and ground station 14, ATC tower 16, local and remote terminals 18, 20, respectively, as well as the ground station and the ATC tower may include any of a number of wireless communication technologies, including, e.g., cellular, wireless network, or satellite technologies. For example, wireless communications in system 10 may be implemented according to one of the 802.11 specification sets (e.g. 802.11ah, (HaLow) low power, long range WiFi), see also at least FIG. 1).
Therefore, from the teaching of Goossen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include low power, long range WiFi in order to fly the UAV as soon as possible and as accurately as possible within a mission.
Furthermore, Levien discloses a display and a central processing unit to operate as a module for displaying graphics on a screen (paragraph 163, a data processing system generally includes one or more of a system unit housing, a video display device), and the longitude, the latitude and the altitude of the drone (paragraph 113, operation 944 of performing at least one analysis that uses one or more specification parameters associated with the at least one UFV and at least one flight path characteristic including; maximum altitude, current or previous altitude, rate of change of altitude, and at least one or more SPS coordinates 710 (e.g., a series of latitude and longitude coordinates).  
However, Levien does not explicitly disclose a method comprising generating, by the computer device, display data which defines different maps showing locations of the plural drones based on the longitude, the latitude and the altitude of the drone transmitting the location data and includes a location of a display device; transmitting, by the computer device, the display data to the display device via a network.
Gong teaches a method comprising generating, by the computer device, display data which defines different maps showing locations of the plural drones based on the longitude, the latitude  the drone transmitting the location data and includes a location of a display device; transmitting, by the computer device, the display data to the display device via a network (column 188, lines 20-60,  the invention is directed to a method of controlling a geo-fencing device, (e.g. UAV), method comprising: receiving data pertaining to at least one geo-fencing device; providing a display configured to show geo-fencing device information to a user based on the received data pertaining to the at least one geo-fencing device, system may comprise one or more remote device 4310, system may also comprise one or more geo-fencing devices 4320a, 4320b, 4320c (i.e. plural drones), system may comprise one or more remote device 4310,  geo-fencing devices may optionally communicate with an air control system 4330 (i.e. display data to the display device via a network), remote device (4310) may comprise a user interface on a display 4315, a map 4340 may show information location information pertaining to the geo-fencing devices (i.e. plural drones), one or more additional regions 4360 may be provided (i.e. different maps showing locations of the plural drones), see also at least FIG. 43)
Therefore, from the teaching of Gong it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include display data which defines different maps showing locations of the plural drones in order to aid in tracking unmanned aerial vehicle (UAV) usage, controlling a UAV, and improve flight safety of a UAV.
Furthermore, Levien discloses comparing, by the computer device, the predicted flight path to the flight path (paragraph 117, discloses operation 950 may include an operation 952 of performing the at least one analysis using at least one estimated distance between the at least one UFV and the at least one other UFV, see also at least FIG. 9C AND paragraph 110 discloses an operation wherein geospatial point of existence, latitude or longitude values, estimated distance or direction from a previous location are extrapolated from sensor readings, geospatial circle or sphere of likely presence, or a combination thereof).
However Levien does not explicitly disclose determining when all the plural drones will be within a same sphere of sky; determining, by the computer device, an access control area based on all the plural drones being within the same sphere of sky at a future time; and changing limiting, by the computer device, access to the access control area for a subset of the plural drones by sending instructions to operators of the subset of the plural drones to keep out of the access control area in response to determining the access control area.
Park teaches a method wherein determining when all the plural drones will be within a same sphere of sky  (paragraph 198, the communications infrastructure 30 with its airspace controller 32 provides a geo-fencing system that is capable of adaptive and progressive levels of control authority over the unmanned aircraft system (UAS) e.g., drone 20, see also at least FIG. 3A, AND  Page 21, Table 1, lines 1-5, RSU 32 may track the number of times that a UAS (i.e. drones) entered and exited restricted airspace, and RSU 32 may then determine that a maximum number of "air space violations" has occurred (i.e. plural drones) over some period of time AND paragraph 57, the shape of the volume of the controlled air space may be, for example, a sphere); determining, by the computer device, an access control area based on all the plural drones being within the same sphere of sky at a future time; and limiting, by the computer device, access to the access control area for a subset of the plural drones by sending instructions to operators of the subset of the plural drones to keep out of the access control area in response to determining the access control area (paragraph 74, communications infrastructure (RSU) 30 is configured to broadcast information (i.e. sending instructions) related to the identification of and/or definition of an area of controlled airspace(s) 24 (e.g., the Geo-Fence) (i.e. access control area) , information related to the status of the controlled airspace(s) 24 (e.g., whether the controlled airspace 24 is "Prohibited", "Restricted", or "Monitored" (i.e. drones within sphere at future time)), system commands (e.g. UAS identification request), and system configuration data (e.g. flight control parameters (i.e. keep out of the access control area), flight profiles), see also at least FIG. 5).
Therefore, from the teaching of Park it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include an access control area based on all the plural drones being within the same sphere of sky at a future time; and limiting, by the computer device, access to the access control area for a subset of the plural drones by sending instructions to operators of the subset of the plural drones to keep out of the access control area in response to determining the access control area in order to avoid; drones interfering with commercial flight, drone surveillance jeopardizing personal privacy, and/or drones trespassing in prohibited air space around governmental or other secure installations.
Regarding claim 4, the combination of Levien, Gong, Goossen, and Park disclose all elements of claim 1 above.
Levien further discloses a display device and a central processing unit to operate as a module for displaying graphics on a screen.  
However, Levien does not explicitly disclose wherein the different maps visually show a location of one or more of the plural drones relative to a location of the display device.
Gong teaches wherein the different maps visually show a location of one or more of the plural drones relative to a location of the display device  (column 188, lines 20-60,  the invention is directed to a method of controlling a geo-fencing device, (e.g. UAV), method comprising: receiving data pertaining to at least one geo-fencing device; providing a display configured to show geo-fencing device information to a user based on the received data pertaining to the at least one geo-fencing device, system may comprise one or more remote device 4310, system may also comprise one or more geo-fencing devices 4320a, 4320b, 4320c (i.e. plural drones), system may comprise one or more remote device 4310,  geo-fencing devices may optionally communicate with an air control system 4330 (i.e. display data to the display device via a network), remote device (4310) may comprise a user interface on a display 4315, a map 4340 may show information location information pertaining to the geo-fencing devices (i.e. plural drones), one or more additional regions 4360 may be provided (i.e. different maps showing locations of the plural drones), see also at least FIG. 43)
Therefore, from the teaching of Gong it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Levine to include display data which defines different maps showing locations of the plural drones in order to aid in tracking unmanned aerial vehicle (UAV) usage, controlling a UAV, and improve flight safety of a UAV.
Regarding claim 10 the combination of Levien, Gong, Goossen, and Park disclose all elements of claim 1 above.
However, Levien does not explicitly disclose a method wherein generating data and allowing governance, by the computer device, by an external source over the access control area; determining, by the computer device, a different subset of the plural drones that are not currently in the access control area and that are predicted to fly into the access control area; and transmitting, by the computer device, a respective message to an operator of each drone of the different subset of the plural drones indicating to the operator of each drone of the different subset of the plural drones to avoid the access control area before entering the access control area.
Park teaches a method generating data and allowing governance, by the computer device, by an external source over the access control area; determining, by the computer device, a different subset of the plural drones that are not currently in the access control area and that are predicted to fly into the access control area (paragraph 59, stationary or mobile, the entity supporting V2I communications has a backhaul (which, unlike a V2V entity) allows V2I access, in real time, and also allows the entity supporting V2I communications to have command and control from some remote command center (i.e. governance, by the computer device, by an external source), and control from some remote command center may be coordinating and controlling other entities, possibly including mobile entities (e.g., a network of mobile entities that would modify their Controlled Area Data Object (CADOs) in relation to each other) (i.e. a different subset of the plural drones), see also at least CADO3 shown in FIG. 13); and transmitting, by the computer device, a respective message to an operator of each drone of the different subset of the plural drones indicating to the operator of each drone of the different subset of the plural drones to avoid the access control area before entering the access control area  (paragraph 74, communications infrastructure (RSU) 30 is configured to broadcast information (i.e. sending instructions) related to the identification of and/or definition of an area of controlled airspace(s) 24 (e.g., the Geo-Fence) (i.e. access control area) , information related to the status of the controlled airspace(s) 24 (e.g., whether the controlled airspace 24 is "Prohibited", "Restricted" (i.e. access control area to be avoided), system commands (e.g. UAS identification request), and system configuration data (e.g. flight control parameters (i.e. avoid the access control area before entering), flight profiles), see also at least FIG. 5). 
Therefore, from the teaching of Park it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include data and allowing governance, by the computer device, by an external source over the access control area; determining, by the computer device, a different subset of the plural drones that are not currently in the access control area and that are 
Regarding claim 11 and 18, Levien discloses a system, and computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (paragraph 43, Media 404 (i.e. storage medium) may bear, store, contain, include, provide access to, instructions 420 (i.e. program instructions), which may be executable by a processor 402 (i.e. computing device) AND paragraph 41, discloses a remote unoccupied flying vehicle (UFV) 102R may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, another remote UFV 102R, a POFV 302, a base station 306, a combination thereof, or so forth, see also at least FIG. 3C, AND paragraphs 42-51, disclose UAV processor 402 AND paragraph 52-57, disclose base station processor 502, see also at least FIG. 4 and FIG. 5), receive location data from plural drones, the location date including a longitude, latitude, and an altitude of a drone transmitting the location data, wherein the computing device is a regional hub and the location data is received at the regional hub  (paragraph 40, flight path 312 may comprise or include any one or more of: an altitude, a two-dimensional course (i.e. longitude, latitude) or a three dimensional course (i.e. longitude, latitude, and an altitude) through air or space, schematic diagram 300C may include at least one UFV 102, at least one remote UFV 102R, at least one POFV 302, ground 304, at least one base station 306 (i.e. regional hub), at least one communication 308, or at least one flight path 312, AND paragraph 52, base station 306 (i.e. regional hub) may include one or more components such as: at least one processor 502, one or more media 504, see also at least FIG. 3C and FIG. 5); update a central registry with the location data; (paragraph 53, discloses media 504 which may store one or more fight attributes 522, see also at least FIG. 5); predicting, by the computer device, a predicted flight path for each drone of the plural drones by extrapolating a curve that is fit to the longitude, the latitude and the altitude from the location data (paragraph 40, discloses a UFV hazard handling scenario of at least one UFV environment and at least one flight path 312 include extrapolated position-time stamp pairs (i.e. longitude and latitude) based on current flight characteristic(s), extrapolated altitude-time stamp pairs based on current flight characteristic. The UFV hazard handling module 310 may affect or at least partially control a flight path 312 of a UFV, wherein flight path 312 may comprise or include any one or more of: a two-dimensional course or a three dimensional course through air or space, a course through a spherical geometrical space, a time or times at which a course is to be traversed, a time or times at which one or more positions or one or more altitudes are to be attained, a time or times at which other flight characteristic(s) are to be attained, see also at least FIG. 3C) ;comparing, by the computer device, the predicted flight path to the flight path (paragraph 117, discloses operation 950 may include an operation 952 of performing the at least one analysis using at least one estimated distance between the at least one UFV and the at least one other UFV, see also at least FIG. 9C AND paragraph 110 discloses an operation wherein geospatial point of existence, latitude or longitude values, estimated distance or direction from a previous location are extrapolated from sensor readings, geospatial circle or sphere of likely presence, or a combination thereof).
Furthermore, Levien discloses transmission(s) via radio in order to interoperate with at least one other UFV, POFV or base station (paragraph 56, communication interfaces may provide one or more interfaces between base station, by way of example but not limitation, a transceiver ( e.g., a transmitter or a receiver), a radio, an antenna). 
However, Levien does not explicitly disclose a method comprising the low power, long range wireless transmission between the plural drones and the regional hub.
Goossen teaches a method comprising the low power, long range wireless transmission between the plural drones and the regional hub (paragraph 30, wireless communications to and from UAV 12 and ground station 14, ATC tower 16, local and remote terminals 18, 20, respectively, as well as the ground station and the ATC tower may include any of a number of wireless communication technologies, including, e.g., cellular, wireless network, or satellite technologies. For example, wireless communications in system 10 may be implemented according to one of the 802.11 specification sets (e.g. 802.11ah, (HaLow) low power, long range WiFi), see also at least FIG. 1).

Furthermore, Levien discloses a display and a central processing unit to operate as a module for displaying graphics on a screen (paragraph 163, a data processing system generally includes one or more of a system unit housing, a video display device) and the longitude, the latitude and the altitude of the drone (paragraph 113, operation 944 of performing at least one analysis that uses one or more specification parameters associated with the at least one UFV and at least one flight path characteristic including; maximum altitude, current or previous altitude, rate of change of altitude, and at least one or more SPS coordinates 710 (e.g., a series of latitude and longitude coordinates).  
However, Levien does not explicitly disclose a method comprising generate display data which defines different maps showing locations of the plural drones based on the longitude, the latitude and the altitude of the drone transmitting the location data and includes a location of a display device.
Gong teaches a method comprising generate display data which defines different maps showing locations of the plural drones based on the longitude, the latitude and the altitude of the drone transmitting the location data and includes a location of a display device (column 188, lines 20-60,  the invention is directed to a method of controlling a geo-fencing device, (e.g. UAV), method comprising: receiving data pertaining to at least one geo-fencing device; providing a display configured to show geo-fencing device information to a user based on the received data pertaining to the at least one geo-fencing device, system may comprise one or more remote device 4310, system may also comprise one or more geo-fencing devices 4320a, 4320b, 4320c (i.e. plural drones), system may comprise one or more remote device 4310,  geo-fencing devices may optionally communicate with an air control system 4330 (i.e. display data to the display device via a network), remote device (4310) may comprise a user interface on a display 4315, a map 4340 may show information location information pertaining to the geo-fencing devices (i.e. plural drones), one or more additional regions 4360 may be provided (i.e. different maps showing locations of the plural drones), see also at least FIG. 43)

Furthermore, Levien discloses comparing, by the computer device, the predicted flight path to the flight path (paragraph 117, discloses operation 950 may include an operation 952 of performing the at least one analysis using at least one estimated distance between the at least one UFV and the at least one other UFV, see also at least FIG. 9C AND paragraph 110 discloses an operation wherein geospatial point of existence, latitude or longitude values, estimated distance or direction from a previous location are extrapolated from sensor readings, geospatial circle or sphere of likely presence, or a combination thereof).
However Levien does not explicitly disclose determine an access control area based on the location data by comparing predicted flight paths of the plural drones generated from the location data to flight paths of the plural drones obtained from the location data in determining when all of the plural drones will be in a same area at a same future time which defines the access control area; determine a first subset of the plural drones that are currently in the access control area, a second subset of the plural drones that are predicted to fly into the access control area, and a third subset of the plural drones that are in a defined vicinity of the access control area; determine access rights in the access control area for each drone in the first, the second, and the third subset of the plural drones; and limit access to the access control area for the second subset of the plural drones that are predicted to fly into the access control area by sending instructions to operators of the second subset of the plural drones to keep out of the access control area in response to the determined access rights for each drone in the second subset of the plural drones.
Park teaches a method wherein determine an access control area based on the location data by comparing predicted flight paths of the plural drones generated from the location data to flight paths of the plural drones obtained from the location data in determining when all of the plural drones will be in a same area at a same future time which defines the access control area  ; AND (paragraph 74, communications infrastructure (RSU) 30 is configured to broadcast information (i.e. sending instructions) related to the identification of and/or definition of an area of controlled airspace(s) 24 (e.g., the Geo-Fence) (i.e. access control area) , information related to the status of the controlled airspace(s) 24 (e.g., whether the controlled airspace 24 is "Prohibited", "Restricted", or "Monitored" (i.e. drones within sphere at future time)), system commands (e.g. UAS identification request), and system configuration data (e.g. flight control parameters (i.e. keep out of the access control area), flight profiles), see also at least FIG. 5), determine a first subset of the plural drones that are currently in the access control area, a second subset of the plural drones that are predicted to fly into the access control area (paragraph 59, stationary or mobile, the entity supporting V2I communications has a backhaul (which, unlike a V2V entity) allows V2I access, in real time, and also allows the entity supporting V2I communications to have command and control from some remote command center (i.e. governance, by the computer device, by an external source), and control from some remote command center may be coordinating and controlling other entities, possibly including mobile entities (e.g., a network of mobile entities that would modify their Controlled Area Data Object (CADOs) in relation to each other) (i.e. a different subset of the plural drones), see also at least CADO3 shown in FIG. 13), and a third subset of the plural drones that are in a defined vicinity of the access control area (paragraph 81-105, Controlled Area Data Object (CADO) may comprise various information elements including definition of one or more 3-D areas of "Controlled Airspace": CASl, CAS2... CASn) (therefore corresponding drones UAVn) (i.e. third subset in a defined vicinity of the access control area); determine access rights in the access control area for each drone in the first, the second, and the third subset of the plural drones; and limit access to the access control area for the second subset of the plural drones that are predicted to fly into the access control area by sending instructions to operators of the second subset of the plural drones to keep out of the access control area in response to the determined access rights for each drone in the second subset of the plural drones (paragraph 74, communications infrastructure (RSU) 30 is configured to broadcast information (i.e. sending instructions) related to the identification of and/or definition of an area of controlled airspace(s) 24 (e.g., the Geo-Fence) (i.e. access control area) , information related to the status of the controlled airspace(s) 24 (e.g., whether the controlled airspace 24 is "Prohibited", "Restricted", or "Monitored" (i.e. drones within sphere at future time)), system commands (e.g. UAS identification request), and system configuration data (e.g. flight control parameters (i.e. keep out of the access control area), flight profiles), see also at least FIG. 5).
Therefore, from the teaching of Park it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include an access control area based on all the plural drones being within the same sphere of sky at a future time; and limiting, by the computer device, access to the access control area for a subset of the plural drones by sending instructions to operators of the subset of the plural drones to keep out of the access control area in response to determining the access control area in order to avoid; drones interfering with commercial flight, drone surveillance jeopardizing personal privacy, and/or drones trespassing in prohibited air space around governmental or other secure installations.
Regarding claim 12, the combination of Levien, Gong, Goossen, and Park disclose all elements in claim 11 above.
Levien discloses determining the subset of the plural drones is based on predicting that a number of the plural drones will be in a same area at a same time, (paragraph 40, discloses a UFV hazard handling scenario of at least one UFV environment and at least one flight path 312 include extrapolated position-time stamp pairs (i.e. longitude and latitude) based on current flight characteristic(s), extrapolated altitude-time stamp pairs based on current flight characteristic. The UFV hazard handling module 310 may affect or at least partially control a flight path 312 of a UFV, wherein flight path 312 may comprise or include any one or more of: a two-dimensional course or a three dimensional course through air or space, a course through a spherical geometrical space, a time or times at which a course is to be traversed, a time or times at which one or more positions or one or more altitudes are to be attained, a time or times at which other flight characteristic(s) are to be attained, see also at least FIG. 3C).
 based on historic drone location data and determining in real time that a number of the plural drones are in a same area.
Gong teaches wherein the determining the subset of the plural drones is based on predicting that a number of the plural drones will be in a same area at a same time based on historic drone location data and determining in real time that a number of the plural drones are in a same area. (column 32, lines 45-55, the set of flight regulations relating to a particularly geography ( e.g., allocated volume, allocated region) may be different based on user information, UAV information, and/or geo-fencing device information. User information may include information specific to an individual user (e.g., user flight history)).
Therefore, from the teaching of Gong, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include predicting and controlling the number of drones within controlled area to improve flight safety of UAV’s and aid in tracking UAV usage.
Regarding Claim 19, the combination of Levien, Gong, Goossen, and Park disclose all elements of claim 18. Furthermore, all limitations have been examined with respect to the system in claims 18 and the computer program product taught in claims 11 and 12 can clearly perform on the system of claim 19.
Therefore claim 19 is rejected under the same rationale.
Regarding Claim 20, the combination of Levien, Gong, Goossen, and Park disclose all elements of claim 18.  Furthermore, all limitations have been examined with respect to the system in claims 1, 4 and 10 and the methods taught in claims 1, 4 and 10 can clearly perform on the system of claim 20. Therefore claim 20 is rejected under the same rationale.
Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Levien, Gong, Goossen, and Park further in view of PHAM et al., US 20190072637, herein after referred to as Pham.
Regarding claim 2 the combination of Levien, Gong, Goossen, and Park disclose all elements of claim 1 above.
the location data is received by the computer device from the one or more regional hubs via the network.
Pham teaches the location data is received by the computer device from the one or more regional hubs via the network (paragraph 13, the object to be tracked/slave node, can be referenced to more than two master nodes for accuracy improvement and a guarantee that the object to tracked/slave node, is inside the coverage area A LoRa transceiver with ranging capability specification is intended for wireless battery-operated devices, such as Internet of Things (IOT) devices in a regional, national or global network).
Therefore, from the teaching of Pham, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include receiving location data at one or more regional hubs between the plural drones and the one or more regional hubs to effectively deploy a safe and secure remotely piloted aircraft system for the private and public sector.
Regarding claim 3 the combination of Levien, Gong, Goossen, Park and Pham disclose all elements of claim 2 above.
However, Levien does not explicitly disclose wherein the location data of a respective one of the plural drones further comprises: a drone identifier.
Gong teaches wherein the location data of a respective one of the plural drones comprises: a drone identifier (column 45, lines 5-10, A UAV may be uniquely identified, the UAV may be identified with aid of a UAV identifier, the UAV identifier may uniquely identify the UAV and may differentiate the UAV from other UAVs).
Therefore, from the teaching of Gong, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include location data of a respective one of the plural drones comprising: a drone identifier, to improve flight safety of UAV’s and aid in tracking UAV usage.
Regarding claim 16, the combination of Levien, Gong, Goossen, and Park disclose all elements in claim 12 shown above.
However, the combination of Levien does not explicitly teach wherein the computer program product is included in software provided as a service in a cloud environment.
wherein the computer program product is included in software provided as a service in a cloud environment (paragraph 26, Computer 400 may be used in different forms suitable for masters and slaves, as well as further networked resources, such as cloud computing resources).
Therefore, from the teaching of Pham, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include a computer program product in software provided as a service in a cloud environment to effectively operate a safe and secure remotely piloted aircraft system for the private and public sector.
Regarding claim 17 the combination of Levien, Gong, Goossen, and Park disclose all elements in claim 12 shown above. 
However, Levien does not explicitly teach wherein the computer program product is included in a platform provided as a service in a cloud environment.
Pham teaches wherein the computer program product is included in a platform provided as a service in a cloud environment (paragraph 26, Computer 400 may be used in different forms suitable for masters and slaves, as well as further networked resources, such as cloud computing resources).
Therefore, from the teaching of Pham, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include a computer program product in a platform provided as a service in a cloud environment to effectively operate a safe and secure remotely piloted aircraft system for the private and public sector.
Claims 5-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Levien, Gong, Goossen, and Park in view of BROWN et al., US 20180218619, herein after referred to as Brown.
Regarding claim 5, the combination of Levien, Gong, Goossen, and Park disclose all elements of claim 4 above.
Levien further discloses a display device and a central processing unit to operate as a module for displaying graphics on a screen.  However, Levien does not explicitly disclose the display device comprises a public drone display that is at a publicly accessible location; and the transmitting the display data comprises pushing the display data to the public drone display
 the display device comprises a public drone display that is at a publicly accessible location; and the transmitting the display data comprises pushing the display data to the public drone display (paragraph 616-617 burst transmission may be used to communicate: vehicle/object type, manufacturer, model, country of registration, type approval, certification, ownership, position, request to operate, instruction to return to origin/pilot AND paragraph 175, a secure website may be established where both commercial and private users may register (i.e. publicly accessible location) and obtain a valid Key and License).
Therefore, from the teaching of Brown it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include a public drone display in order to visually establish the position of a UAV (i.e. drones).
Regarding claim 6, the combination of Levien, Gong, Goossen, and Park disclose all elements of claim 4 above.
However, Levien does not explicitly disclose the display device comprises a private user device; and the transmitting the display data comprises sending the display data to the private user device in response to receiving a request from the private user device
Brown teaches a method wherein the display device comprises a private user device; and the transmitting the display data comprises sending the display data to the private user device in response to receiving a request from the private user device (paragraph 175, a secure website may be established where both commercial and private users may register to and obtain a valid Key and License.
Therefore, from the teaching of Brown it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include sending display data to a private user drone display in order to visually establish the position of a UAV (i.e. drones).
Regarding claim 7, the combination of Levien, Gong, Goossen, and Park disclose all elements of claim 1 above.
Levien further discloses a display device and a central processing unit to operate as a module for displaying graphics on a screen.  However, Levien does not explicitly disclose a method wherein the display data comprises first display data and the display device comprises a first display device, and further comprising: generating, by the computer device, second display data based on the location data and a location of a second display device; and transmitting, by the computer device, the second display data to the second display device via the network.
Brown teaches a method wherein the display data comprises first display data and the display device comprises a first display device, and further comprising: generating, by the computer device, second display data based on the location data and a location of a second display device; and transmitting, by the computer device, the second display data to the second display device via the network (paragraph 352, a live feed is also established from the system to air traffic control. Through an app the air traffic controllers may be able to, for example: verify the identity of the SIAM data provided by pilot, take advice from local aviation authorities to plot restricted zones, receive notice on civil aviation safety authority from the country, separate warnings with bubbles around the aircraft, such as military zones, establish flight corridors for scheduled flights, such as restricted corridors for CAT 1 operations. Pilots may also have access to a display comprising a moving map AND paragraph 175, the position and track of each aircraft may be transmitted each 30 seconds to a central server or database where it is logged. This information may then be aggregated with all craft in an area and transmitted for airspace management applications, services, and warnings. A Globally Standardized Data Sharing Platform (14) hosts SIAM central databases and processors, see also at least FIG. 1).
Therefore, from the teaching of Brown it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include second display data based on the location data and a location of a second display device; and transmitting the second display data to the second display device via the network in order to visually establish the position of a UAV (i.e. drones).
Regarding claim 14, the combination of Levien, Gong, Goossen, and Park disclose all limitations of claim 12 above.  
The combination of Levien, Gong, Goossen and Brown further disclose the same features as recited in claim 6 as shown above.
Therefore claim 14 is rejected under the same rationale. 
Regarding claim 15 the combination of Levien, Gong, Goossen, and Brown disclose all limitations of claim 14 as shown above.  

Therefore claim 15 is rejected under the same rationale.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Levien, Gong, Goossen, Park and Brown in view of HALL, US 20170308085, herein after referred to as Hall.
Regarding claim 8 the combination of Levien, Gong, Goossen, Park and Brown disclose all elements of claim 7 above.
Levien further discloses a display device and a central processing unit to operate as a module for displaying graphics on a screen.  
However, Levien does not explicitly disclose a method wherein the different maps showing locations of the plural drones include a first map and a second map; the first map visually showing locations of a first subset of the plural drones relative to a location of the first display device;  the second map visually showing locations of a second subset of the plural drones relative to a location of the second display device; and the first map is different than the second map based on the location of the first display device being different than the location of the second display device.
Hall teaches the different maps showing locations of the plural drones include a first map and a second map; the first map visually showing locations of a first subset of the plural drones relative to a location of the first display device (paragraph 44 geographic addressing may use an awareness display that not only indicates location information received from system devices 110, but also the age of such information. This may be accomplished, for example, by changing the color of location information of drones on a map as a function of time.);  the second map visually showing locations of a second subset of the plural drones relative to a location of the second display device; and the first map is different than the second map based on the location of the first display device being different than the location of the second display device. (paragraph 83  in distributed environments, the embodiments described in the subject disclosure can be adapted to utilize multiple display units 512 controlled by two or more computer systems 500. In this configuration, presentations described by the .
Therefore, from the teaching of Hall, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include multiple display units to effectively deploy a safe and secure remotely piloted aircraft system at scale for the private and public sector.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Levien, Gong, Goossen, and Park in view of BINION et al., US 10410291, herein after referred to as Binion.
Regarding claim 9 the combination of Levien, Gong, Goossen, and Park disclose all elements of claim 1 above.
However, Levien does not explicitly disclose a method wherein determining, by the computer device, that the location data of one of the plural drones satisfies a condition; transmitting, by the computer device, a signal to the display device that causes the display device to generate an alert based on the location data of the one of the plural drones satisfying the condition.
Binion teaches determining, by the computer device, that the location data of one of the plural drones satisfies a condition; transmitting, by the computer device, a signal to the display device that causes the display device to generate an alert based on the location data of the one of the plural drones satisfying the condition (paragraph 2, lines 9-17, receive, from a computer device associated with a telematics monitoring service, a plurality of telematics information from the unmanned aerial mission, wherein the plurality of telematics information may include, but is not limited to, human or automated operation, operator identification, speed information, altitude information, any vehicle failures during the mission, any sensor failures during the mission, any software failures during the mission, any failure to respond to at least one of warnings and alerts).
Therefore, from the teaching of Binion, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include an alert on display when drones satisfy the condition to effectively deploy a safe and secure remotely piloted aircraft system for the private and public sector and avoid risk of an accident with the drone that may cause physical injury to the drone, people, .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Levien, Gong, Goossen, and Park in view of SMITH et al., US 2016/0232627, herein after referred to as Smith.
Regarding claim 13 the combination of Levien, Gong, Goossen, and Park disclose all elements in claim 12 above.
However, Levien does not explicitly disclose a computer program product transmitting a respective request to the operator of each drone in the subset of the plural drones which includes a request for a bid for exclusive access to the access control area for drones of the subset of drones which are within a vicinity of the access control area, the request containing parameters including a definition of the access control area in a time period from a time t1 to a time t2, a location having coordinates defining the access control area, a time deadline for submitting a response to the request, and rules a minimum bid, a fixed price to a first responder to the request; receiving responses in response to the requests; determining at least one winner of access rights based on the received responses transmitting a first message to an operator of the at least one winner which includes a defined time period of exclusivity for the at least one winner in the access control area; and transmitting a second message to remaining operators of non-winners which includes a defined time period in which the remaining operators must keep their drone out of the access control area.
Smith teaches a computer program product transmitting a respective request to the operator of each drone in the subset of the plural drones which includes a request for a bid for exclusive access to the access control area for drones of the subset of drones which are within a vicinity of the access control area (paragraph 69-70, DPC 146 may receive offer for the sale of a vehicular occupancy opportunity element/unit (VOO) (i.e. access control area), the DPC 146 may broadcast a communication signal that includes information suitable for informing a plurality of potential auction participants (i.e. operator of each drone in the subset of the plural drones) that the offered VOO is available for sale, the broadcast may be passed to mobile devices 102 of auction participants AND , the request containing parameters including a definition of the access control area in a time period from a time t1 to a time t2, a location having coordinates defining the access control area (paragraph 77-78, vehicular occupancy opportunity element/unit (VOO) may be defined by an amount of transportation resource in relation to a well-defined resource boundary in the form of a three dimensional cube, and the cube may be defined based on two fundamental points (X1 , Y1, Z1)-(X2 , Y2 , Z2) (i.e. coordinates defining the access control area), and the VOO may include information identifying various characteristics and/or properties of the transportation resource, such as availability time or date, a resource expiration time, a lease duration, lease start and stop times (i.e. time period from a time t1 to a time t2), a time deadline for submitting a response to the request (paragraph 72, when a vehicle operator enters an area designated for bidding, the operator must make a bid, pay a predetermined flat fee, or leave the area. Vehicle operators who do not make a bid or pay a flat fee, may be notified that they have a set amount of time (i.e. time deadline) within which to pay for their use of the resource or penalties may result), and rules a minimum bid, a fixed price to a first responder to the request (paragraph 71, some embodiments may enable users to increase and lower bids from a user interface. Other embodiments the DPC 146 may increase or lower bids by pre-determined amounts (i.e. minimum bid) as bids are entered or withdrawn by users); receiving responses in response to the requests; determining at least one winner of access rights based on the received responses (paragraph 29, as part of the operations, the TRCE component may receive resource bids from multiple participants, identify the participant(s) that submitted highest bid(s) as the winner(s) of the resource auction, submit the winning bids to a charging system for payment, and allocate the auctioned resources to the winning participant)  transmitting a first message to an operator of the at least one winner (paragraph 109, DPC 146 may receive a bid from the vehicle for the access or use of the second lane(VOOs 21 through 2X), determine that the vehicle is a winning bidder, send a message to a charging system to receive payment for the relevant VOOs, allocate the relevant VOOs to the vehicle ( e.g., by updating a transaction database, etc.), and authorize the vehicle to enter and use the segments  which includes a defined time period of exclusivity for the at least one winner in the access control area (paragraph 76, this may be accomplished by recording a transaction in a transaction database identifying the participant that submitted the winning bid as owning the VOOs and/or having exclusive or non-exclusive rights to the access and use of the resources associated with the VOO); and transmitting a second message to remaining operators of non-winners which includes a defined time period in which the remaining operators must keep their drone out of the access control area (paragraph 72, Vehicle operators who do not make a bid or pay a flat fee, may be notified (i.e. a second message) that they have a set amount of time within which to pay for their use of the resource or penalties may result).
Therefore, from the teaching of Smith, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Levien to include transmitting bid requests for exclusive access control area, determining at least one winner of access, and transmitting messages in order to dynamically allocate resources for access and improve safety.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


/T.C.B./Examiner, Art Unit 3669 

/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669